Citation Nr: 1426706	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-27 601	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for lower extremity neuropathy, to include as secondary to the lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran appellant served on active duty in the United States Army from January 1958 to January 1961, and from October 1961 to August 1962.  He subsequently was a member of the Army Reserve National Guard of Virginia from March 1976 to April 1981.  

This case originally came before to the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant's claim for service connection for a back disorder was denied in the October 2008 rating decision and his claim for a neurological disorder of the leg was denied in the January 2010 rating decision.  

Due to the appellant's 2011 change in domicile, the Reno, Nevada RO assumed jurisdiction of the case and certified this appeal to the Board.

In March 2012, the Board remanded the case for the scheduling of a Board hearing.  In May 2012, a Travel Board hearing was conducted before the undersigned Veterans Law Judge at the RO in Las Vegas, Nevada.  A transcript of that hearing has been associated with the record.  

In connection with that hearing, the appellant's attorney has submitted evidence directly to the Board.  This evidence consists of a copy of a private medical opinion dated in April 2012.  The appellant's attorney has also submitted a written waiver of RO consideration of the additional evidence.  See 38 C.F.R. §§ 19.37, 20.1304.  Therefore, the case is ready for appellate review.

In addition to the paper claims files, there is an electronic file associated with the claims.  The electronic file does not currently contain evidence pertinent to the appellant's claims that is not included in the paper claims file.



FINDINGS OF FACT

1.  The appellant was ordered to full-time training duty (FTTD) from July 20, 1976 to September 22, 1976; this duty was under the authority of 38 U.S.C.A. § 505 and is considered to be active duty for training (ACDUTRA) for VA compensation purposes.

2.  The evidence is at least evenly balanced as to whether the appellant's degenerative disc disease (DDD) of the lumbar spine with lumbar spinal stenosis and facet arthropathy had its onset between July 20, 1976 and September 22, 1976.

3.  The appellant's bilateral lower extremity neurologic pathology is etiologically due to his lumbar spinal stenosis and diabetic peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, service connection for DDD of the lumbar spine with lumbar spinal stenosis and facet arthropathy is warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2013).

2.  Service connection for neurologic impairment of the appellant's bilateral lower extremities is warranted on a secondary basis.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 C.F.R. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal.  Thus, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  Entitlement to Service Connection

ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 38 U.S.C.A. §§ 316, 502, 503, 504, or 505.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(c)(3); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.

The appellant's records from the Army Reserve National Guard of Virginia show that he was ordered to full-time training duty (FTTD) under the authority of 38 U.S.C.A. § 505 from July 20, 1976 to September 22, 1976.  Therefore, his service during this time period was qualifying active service for VA compensation purposes.

Review of the appellant's National Guard medical treatment records reveals that he denied having recurrent back pain in his June 1975 report of medical history; the associated report of medical examination indicates that the appellant's clinical evaluation relating to the spine was normal.  On July 30, 1976, the appellant sought treatment for complaints of back pain and the clinical impression was trochanter bursitis.  On August 10, 1976, the appellant was diagnosed with a back strain.  On August 16, 1976, the appellant complained of pain and paresthesias in the right lower extremity; he was admitted to the hospital with a diagnosis of rule out herniated lumbar disc.  A week later he was discharged from the hospital with a diagnosis of acute back strain.  On September 1, 1976, the appellant sought treatment for a complaint of continued back pain.  The appellant reported having recurrent back pain on his August 1979 report of medical history.  

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  The appellant testified at his May 2012 Travel Board hearing that he still experienced low back pain that radiated down his legs.  He stated that he sought treatment for this back pain from 1976 onward.  An August 2008 written statement from the appellant's spouse indicates that the couple had been married since 1974, and that the appellant returned from his period of FTTD in 1976 with back pain for which he sought private treatment.  She also stated that the appellant continued to experience bouts of back pain over the ensuing years for which he received private treatment.  

The earliest post-service treatment records in evidence date from 2002; a September 2002 treatment note indicates that the appellant had a herniated disc.  An MRI scan revealed a left herniated disc at L2-3 and a bilateral herniated disc at L4-5.  

The appellant underwent a VA medical examination in June 2009; the examining nurse practitioner reviewed the claims file.  The examiner rendered a diagnosis of DDD with facet arthropathy at L4-S1 and spinal stenosis at L2-3 and L5-S1 secondary to disc bulging.  The examiner opined that the DDD was demonstrated several years after the appellant's release from active duty and that there was no objective evidence of onset in service.  However, the examiner did not discuss the August 1976 hospitalization for treatment of the appellant's low back complaints.

In an April 2012 opinion, a private physician determined that it was at least as likely as not that the appellant's current DDD of the lumbar spine was related to the appellant's 1976 period of FTTD.  In providing the opinion, the physician considered the history of the appellant's symptoms and treatment during the 1976 period of FTTD, as well as the clinical nature and development of the disorder.

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, in additional to current disability, there is evidence of an in-service injury and the appellant and his spouse have provided lay evidence about continuity of symptomatology.  There is also private medical evidence of a nexus between the current low back pathology and service.

Based on the totality of the evidence of record, the Board finds that evidence for and against the appellant's lumbar spine service connection claim is at least in approximate balance on the question of whether his claimed DDD with lumbar stenosis and facet arthropathy is related to the 1976 in-service clinical findings.  In other words, the Board finds that full consideration of the material evidence of record presents a reasonable doubt that the Veteran's lumbar spine pathology is causally related to his 1976 period of FTTD.  The Board will resolve that doubt in the Veteran's favor and grant service connection for DDD with lumbar stenosis and facet arthropathy.

Turning to the claim for service connection for a neurological condition of the lower extremities, a VA physician rendered a diagnosis of lumbar spinal stenosis that affected the bilateral lower extremities in a January 2010 examination report.  The examiner determined that the appellant's bilateral lower extremity neurologic pathology was etiologically due to his lumbar spinal stenosis and to his diabetic peripheral neuropathy.  

In this case, the medical evidence of record demonstrates that the appellant currently experiences neurological impairment in his bilateral lower extremities and there is evidence of a nexus between that neurologic pathology and a service-connected disability.  Therefore, the Board finds that service connection for a neurological disorder of the right and left lower legs is warranted on a secondary basis.


ORDER

Service connection for DDD of the lumbar spine with lumbar spinal stenosis and facet arthropathy is granted.

Service connection for neurologic impairment of the right and left lower extremities secondary to the service-connected lumbar spinal stenosis is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


